Fourth Court of Appeals
                               San Antonio, Texas
                                     August 3, 2016

                                  No. 04-15-00725-CV

                      IN THE INTEREST OF D.N.M., A CHILD,

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-01778
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice


     The court has considered the appellant's motion for rehearing, and the motion is
DENIED.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court